DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are pending in the current application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono et al., US 20120231680.  Ono discloses a ship maneuvering system for performing ship maneuvering control on a ship attached with two or more ship propulsion machines (outboard motors 5a & 5b), the ship maneuvering system 5 comprising:
a turning operation device 2 configured to output a turning operation signal corresponding to a turning operation for turning the ship by changing a direction of each of the ship propulsion machines;

a turning control device 7a & 7b configured to change the direction of each of the ship
propulsion machines based on the turning operation signal output from the turning operation device;
an output operation device 6a & 6b configured to output an output setting signal indicating an output of a power source of each of the ship propulsion machines set by an output setting operation for setting the output of the power source of each of the ship propulsion machines; and
an output control device (control circuit 8) configured to increase or decrease the output of the power source of each of the ship propulsion machines based on the output setting signal output from the output operation device, wherein
when the turning control device 7a & 7b fails, the output control device turns the ship by making outputs of power sources of the two or more ship propulsion machines different from each other based on the turning operation signal output from the turning operation device (See paragraph [0047]).
Regarding claim 2: See paragraph [0033] and figure 3
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of JP4884504.  Ono discloses the invention set forth above and further discloses control maps (see Fig. 5) for controlling the propulsive force of the outboard motors. Ono does not explicitly disclose wherein when the turning control device fails, the output control device limits the output of the power source of each of the ship propulsion machines as compared to when the turning control device does not fail.
JP 4884504 discloses that when a failure occurs in any of the steering wheel 5, the steering wheel controller 7, and the steering wheel controller 7 on the communication line 14 to the outboard motor steering controllers 12L and 12R due to some cause. The failure detectors of the outboard motor steering controllers 12L and 12R detect the occurrence of a failure by detecting the interruption of the steering angle signal. When the failure detection unit detects the occurrence of the failure, the drive circuit of the throttle valve controllers 32L and 32R performs electronic control throttle so that the engine speed of the outboard motors 3L and 3R is less than or equal to a predetermined speed set in advance. The valves 31L and 31R are driven. Here, the predetermined number of revolutions is set based on, for example, a speed at which the ship 1 can navigate stably while realizing high turning performance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ono by limiting the output power source of the ship propulsion machines on the control maps when the turning control device fails.  Doing so sets the speed of the propulsion machines at a speed which the vessel can navigate stably while still having high turning performance.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7438013 discloses a steering mechanism for a small boat having multiple propulsion units that upon a malfunction of the steering controls the turning by varying the thrust of the propulsion units.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617